 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY RIVERA,                                    Case No. 1:16-cv-01817-AWI-BAM (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13           v.                                        DISMISSAL OF CERTAIN CLAIMS AND
                                                       DEFENDANTS
14    DAVE DAVEY, et al.,
                                                       (ECF No. 33)
15                       Defendants.
16

17          Plaintiff Ricky Rivera is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 11, 2020, the assigned Magistrate Judge issued findings and

21   recommendations recommending that this action proceed on Plaintiff’s second amended

22   complaint against Defendants Robicheaux, Chapoleun, and Crain for violations of the Free

23   Exercise Clause of the First Amendment and against Defendant Davey for a deficient policy that

24   violates the Free Exercise Clause of the First Amendment, and that all other claims and

25   defendants be dismissed from the action. (ECF No. 33.) The findings and recommendations

26   were served on Plaintiff and contained notice that any objections thereto were to be filed within

27   fourteen (14) days after service. (Id. at 12.) No objections have been filed and the time in which

28   to do so has now passed.
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

 3   findings and recommendations are supported by the record and proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The findings and recommendations issued on February 11, 2020, (ECF No. 33),

 6                  are adopted in full;

 7          2.      This action shall proceed on Plaintiff’s second amended complaint, filed on

 8                  September 20, 2019, (ECF No. 32), against Defendants Robicheaux, Chapoleun,

 9                  and Crain for violations of the Free Exercise Clause of the First Amendment and

10                  against Defendant Davey for a deficient policy that violates the Free Exercise

11                  Clause of the First Amendment;

12          3.      All other claims and defendants are dismissed from this action based on Plaintiff’s

13                  failure to state a claim upon which relief may be granted; and

14          4.      This action is referred back to the assigned Magistrate Judge for further

15                  proceedings.

16
     IT IS SO ORDERED.
17

18   Dated: March 13, 2020
                                                 SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
